United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD,
SAFETY & INSPECTION SERVICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-571
Issued: September 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 1, 2009 merit decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On August 19, 2009 appellant, a 56-year-old consumer safety inspector, filed an
occupational disease claim form (CA-2) alleging that he developed a wrist condition as a result
of performing repetitive knife duties as he inspected beef. He first became aware of his
condition on August 3, 2009.

Appellant submitted an August 10, 2009 “referral prescription” from Dr. Heather L.
Phipps, a Board-certified osteopath specializing in orthopedic surgery, reflecting diagnoses of
right wrist tendinitis (not documented); TFCC tear; right wrist disc tear (new) and closed
dislocation of the right wrist mid-carpal joint. He also submitted a patient information record
reflecting that an appointment had been scheduled with Dr. David W. Fischer, a Board-certified
orthopedic surgeon, on September 2, 2009 to address the conditions diagnosed by Dr. Phipps.
In a statement dated August 19, 2009, Minerva Blom, appellant’s supervisor, confirmed
the accuracy of appellant’s representation as to the nature of his employment duties. She noted
that he performed the same repetitive activities, eight hours a day, five days a week. In a normal
day, appellant inspected 150 heads, 300 livers and 300 heart/lung sets with a hook and knife.
In a letter dated August 25, 2009, the Office informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him to submit a comprehensive
medical report from a treating physician, which contained symptoms, a diagnosis and an opinion
with an explanation as to how the identified employment activities caused the diagnosed
conditions.
Appellant submitted an August 18, 2009 report from Dr. Phipps. Examination of the
right hand revealed intact sensation; two-second capillaries refill; and pain over the region of the
scapholunate joint and TFCC. An August 14, 2009 magnetic resonance imaging (MRI) scan
showed TFCC tears and scapholunate separation.1
On August 28, 2009 appellant stated that in June 2009, he felt tightness in the right
forearm and numbness in the fingers of the right hand. On August 3, 2009 he experienced sharp
pains in the right wrist while making cuts in heads, hearts and livers. On August 11, 2009
Dr. Phipps informed him that his knife duties were the source of his problems. Results of an
MRI scan revealed the need for surgery. Dr. Phipps restricted him from knife work and from
lifting more than 10 pounds and referred him to Dr. Fischer.
Appellant submitted personnel records, including a November 24, 1987 application for
employment. An undated position description for a food inspector reflected that the employee
would perform in-plant inspections on slaughtered animals to insure that no pathological or
unsanitary conditions rendered the product unfit for human consumption. Duties included
working with knives and repetitive motion of the upper body six hours per day.
In a September 2, 2009 “physician’s initial report, Dr. Fischer diagnosed right carpal
tunnel syndrome and provided an injury date of August 3, 2009. In response to the question as to
whether the diagnosed condition was caused by this injury or exposure, he placed a checkmark in
the “yes” box. In a separate report of the same date, Dr. Fischer stated that appellant had a
history of a “burning[-]type sensation” in the right hand, with paresthesias and numbness at
times, together with involvement of the thumb, index and long fingers. In the section entitled
“employment,” he indicated that appellant was right-handed, had a work-related injury and was
currently employed as a food safety inspector. Dr. Fischer stated that appellant had
“questionably positive Tinel’s over the median nerve at the wrist, negative at the median and
1

The record contains a report of an August 14, 2009 MRI scan.

2

ulnar nerves at the elbow and over the brachial plexus at the shoulder.” In a “return to work
note,” he restricted appellant from performing knife work and from lifting or carrying more than
10 pounds from August 11 through September 30, 2009.
By decision dated October 1, 2009, the Office denied appellant’s claim on the grounds
that he had not established a causal relationship between the diagnosed condition and established
work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
sustained in the performance of duty as alleged3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.5
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.7
2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and manner alleged. He must
also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

5

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

6

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4, at 218.

3

ANALYSIS
The Office accepted that appellant engaged in repetitive work activities in his position as
a consumer safety inspector. The medical evidence of record is insufficient, however, to
establish that his diagnosed conditions were caused or aggravated by the established employment
activities. Therefore, appellant failed to meet his burden of proof.
On September 2, 2009 Dr. Fischer diagnosed right carpal tunnel syndrome and indicated,
by placing a checkmark in the “yes” box, his belief that the diagnosed conditions was caused by
the August 3, 2009 injury or exposure. He described a history of a “burning[-]type sensation” in
the right hand, with paresthesias and numbness at times, together with involvement of the thumb,
index and long fingers. In the section entitled “employment,” Dr. Fischer indicated that
appellant was right-handed, had a work-related injury and was currently employed as a food
safety inspector.
Dr. Fischer’s reports lacks probative value on several counts. Most significantly, he did
not sufficiently describe appellant’s job duties or explain the medical process through which
such duties would have been competent to cause the claimed condition. Medical conclusions
unsupported by rationale are of little probative value.8 The Board has held that a report that
addresses causal relationship with a checkmark, without a medical rationale explaining how the
work conditions caused the alleged injury, is of diminished probative value and is insufficient to
establish causal relationship.9 Similarly, Dr. Fischer’s notation that appellant had a work-related
injury lacks probative value without an explanation. Additionally, he did not indicate that his
opinion was based on a review of a complete factual and medical background of the claimant.
Dr. Fischer’s September 2, 2009 “return to work note” did not contain a diagnosis or an opinion
as to the cause of appellant’s condition. Medical evidence which does not offer an opinion
regarding the cause of an employee’s condition is of limited probative value.10 For all of these
reasons, Dr. Fischer’s reports are insufficient to establish a causal relationship between a
diagnosed condition and the accepted work activities.
On August 18, 2009 Dr. Phipps found that appellant had intact right-hand sensation; twosecond capillaries refill; and pain over the region of the scapholunate joint and TFCC. She
provided the results of an August 14, 2009 MRI scan, which revealed TFCC tears and
scapholunate separation. Dr. Phipps did not, however, provide an opinion as to the cause of
appellant’s condition. His August 10, 2009 “referral prescription” reflected diagnoses of right
wrist tendinitis (not documented); TFCC tear; right wrist disc tear (new) and closed dislocation
of the right wrist mid-carpal joint. Neither report provided an opinion on the cause of appellant’s
condition. Therefore, they are of limited probative value and are insufficient to establish his
claim.11
8

Willa M. Frazier, 55 ECAB 379 (2004).

9

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

10

A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999).

11

Id.

4

The remaining medical evidence of record includes patient information records and
diagnostic test results. As these reports do not contain an opinion on the cause of appellant’s
condition, they are of limited probative value and insufficient to establish his claim.
Appellant expressed his belief that his conditions resulted from his employment
activities. The Board has held that the mere fact that a condition manifests itself during a period
of employment does not raise an inference that there is a causal relationship between the two.12
Causal relationship must be substantiated by reasoned medical opinion evidence, which it is
appellant’s responsibility to submit. Therefore, appellant’s belief that his condition was caused
by the alleged work-related injury is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. The record before the Office at the
time it issued its decision failed to do so. As there is no probative, rationalized medical evidence
addressing how appellant’s claimed conditions were caused or aggravated by his employment, he
did not meet his burden of proof to establish that he sustained an occupational disease in the
performance of duty causally related to factors of employment.13
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty.

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

The Board notes that appellant submitted additional evidence after the Office rendered its October 1, 2009
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal.
20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
Appellant may submit this evidence to the Office, together with a formal request for reconsideration, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

